       Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                              KANSAS CITY DIVISION

MONETTE CHIAROLANZA,                          )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       No. 2:20-cv-2548
                                              )
TRANS UNION LLC, EXPERIAN                     )
INFORMATION SOLUTIONS, INC.,                  )
EQUIFAX INFORMATION SERVICES,                 )
LLC, and CREDIT ONE BANK, N.A.,               )
                                              )
       Defendants.                            )

                               PLAINTIFF’S COMPLAINT

       Plaintiff, MONETTE CHIAROLANZA (“Plaintiff”), through her attorney, Molner Law

Group, LLC, alleges the following against Defendants, TRANS UNION LLC (“Trans Union”),

EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”), EQUIFAX INFORMATION

SERVICES, LLC (“Equifax”) and CREDIT ONE BANK, N.A. (“Credit One Bank”)

(“Defendants” collectively):

                                     INTRODUCTION

   1. Plaintiff’s Complaint is an action for actual and statutory damages for violations of the

       Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq. and Regulation V, 12

       C.F.R. part 1022.

                               JURISDICTION AND VENUE

   2. This court has jurisdiction under the FCRA 15 U.S.C. § 1681, et seq., and pursuant to 28

       U.S.C. §§ 1331 and 1337.



                                              1
   Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 2 of 11




3. Venue and personal jurisdiction in this District are proper because Defendants do or

   transact business within this District, and a material portion of the events at issue occurred

   in this District.

                                        PARTIES

4. Plaintiff is an individual who was at all relevant times residing in the City of Olathe,

   Johnson County, State of Kansas.

5. At all relevant times, Plaintiff was a “consumer” as that term is defined by the FCRA.

6. Defendant Trans Union is a credit reporting agency that regularly conducts business

   throughout every state and county in the United States and as a corporation that does

   business in the state of Kansas, is a citizen of the state of Kansas.

7. Defendant Experian is a credit reporting agency that regularly conducts business

   throughout every state and county in the United States and as a corporation that does

   business in the state of Kansas, is a citizen of the state of Kansas.

8. Defendant Equifax is a credit reporting agency that regularly conducts business throughout

   every state and county in the United States and as a corporation that does business in the

   state of Kansas, is a citizen of the state of Kansas.

9. At all relevant times Defendants Trans Union, Experian and Equifax each were a

   “consumer reporting agency” as that term is defined by the FCRA.

10. Defendant Credit One Bank regularly conducts business throughout every state and county

   in the United States and as a corporation that does business in the state of Kansas, is a

   citizen of the state of Kansas.

11. At all relevant times, Defendant Credit One Bank was a “furnisher” as that term is defined

   by the FCRA and Regulation V. 12 C.F.R. § 1022.41(c).
                                              2
   Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 3 of 11




12. At all relevant times, Defendants each were a “person” as that term is defined by the FCRA.

                              FACTUAL ALLEGATIONS

13. At all relevant times, credit reports as alleged in this pleading are “consumer reports” as

   that term is defined by 15 U.S.C. § 1681a(d).

14. Defendants Trans Union, Experian and Equifax have been reporting derogatory and

   inaccurate statements and information relating to Plaintiff and Plaintiff’s credit history to

   third parties (hereinafter, the “inaccurate information”).

15. The inaccurate information of which Plaintiff complains is an account, or trade-line, that

   reflects Plaintiff’s history of credit, named: Credit One Bank.

16. On or about May 27, 2020, Plaintiff sent a letter to Defendants Trans Union, Experian and

   Equifax informing them of the inaccurate reporting of the trade-line.

17. Plaintiff requested that Defendants Trans Union, Experian and Equifax correct the

   inaccurate trade-line.

18. The inaccurate information negatively reflects upon Plaintiff, Plaintiff’s credit repayment

   history, Plaintiff’s financial responsibility as a debtor, and Plaintiff’s worthiness.

19. The credit reports have been and continue to be disseminated to various persons and credit

   grantors, both known and unknown.

20. On or about May 27, 2020, Plaintiff disputed the inaccurate information with Defendants

   by written communication to their representatives [and by following Defendants’ Trans

   Union, Experian and Equifax established procedure for disputing consumer credit

   information].

21. Plaintiff’s written dispute letter explained that the Credit One Bank account was

   compromised by identity theft.
                                              3
   Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 4 of 11




22. Upon information and belief, Defendants Trans Union, Experian and Equifax notified

   Credit One Bank of Plaintiff’s dispute and the nature of the dispute.

23. Upon information and belief, within five (5) days of Plaintiff disputing the inaccurate

   information with Defendants Trans Union, Experian and Equifax, Defendant Credit One

   Bank received notification from Defendants Trans Union, Experian and Equifax of

   Plaintiff’s dispute and the nature of the dispute.

24. Upon information and belief, Defendants Trans Union, Experian and Equifax received the

   results of Defendant Credit One Bank investigation as to Plaintiff’s dispute.

25. Upon information and belief, Defendants Trans Union, Experian and Equifax updated the

   reporting of the account at issue solely based upon the information it received from

   Defendant Credit One Bank in response to Plaintiff’s dispute.

26. Despite Plaintiff’s efforts to date, Defendants have nonetheless deliberately, willfully,

   intentionally, recklessly and negligently repeatedly failed to perform reasonable

   reinvestigations of the above dispute as required by the FCRA, have failed to remove the

   inaccurate information and have continued to report the derogatory inaccurate information

   about Plaintiff.

27. At all times pertinent hereto, Defendants were acting by and through Defendants’ agents,

   servants and/or employees who were acting within the course and scope of their agency or

   employment, and under the direct supervision and control of Defendants.

28. At all times pertinent hereto, the conduct of Defendants, as well as that of Defendants’

   agents, servants and/or employees, was malicious, intentional, willful, reckless, and in

   grossly negligent disregard for federal and state laws and the rights of Plaintiff herein.

29. Plaintiff has been damaged, and continues to be damaged, in the following ways:
                                             4
   Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 5 of 11




       a. Impeded Plaintiff’s ability to obtain credit;

       b. Out of pocket expenses associated with disputing the information only to find the

           information to remain on the credit report;

       c. Emotional distress and mental anguish associated with having incorrect derogatory

           personal information transmitted about Plaintiff to other people both known and

           unknown;

       d. Denial of credit, loans, financing and/or other damages, not within five (5) days of

           Plaintiff disputing the inaccurate information with yet known by Plaintiff; and

       e. Decreased credit score which may result in inability to obtain credit on future

           attempts.

                          COUNT I
DEFENDANT TRANS UNION VIOLATED THE FAIR CREDIT REPORTING ACT

30. Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29) of Plaintiff’s

   Complaint as the allegations in Count I of Plaintiff’s Complaint.

31. Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Trans Union is liable to Plaintiff for

   engaging in the following conduct:

       a. Willfully or negligently failing to conduct a proper and reasonable reinvestigation
          concerning the inaccurate information after receiving notice of the dispute from
          Plaintiff, in violation of 15 U.S.C. §1681i(a);

       b. Willfully or negligently failing to provide all relevant information provided by
          Plaintiff regarding the dispute of the inaccurate information to the furnishing
          entities, in violation of 15 U.S.C. §1681i(a);

       c. Willfully or negligently failing to review and consider all relevant information
          submitted by Plaintiff concerning the dispute of the inaccurate information, in
          violation of 15 U.S.C. §1681i(a);

       d. Willfully or negligently failing to delete the inaccurate information from Plaintiff’s
          credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a); and
                                             5
      Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 6 of 11




          e. Willfully or negligently failing to employ and follow reasonable procedures to
             assure maximum possible accuracy of Plaintiff’s credit report, information and file,
             in violation of 15 U.S.C. §1681e(b).

   32. The conduct of Trans Union was a direct and proximate cause, as well as a substantial

      factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more

      fully above and, as a result, Trans Union is liable to Plaintiff for the full amount of statutory,

      actual and punitive damages, along with the attorneys’ fees and the costs of litigation, as

      well as such further relief, as may be permitted by law.

      WHEREFORE, Plaintiff, MONETTE CHIAROLANZA, respectfully requests judgment

be entered against Defendant, TRANS UNION LLC, for the following:

          a. All actual compensatory damages suffered pursuant to the Fair Credit Reporting

              Act, 15 U.S.C. § 1681n(a);

          b. Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

          c. Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

          d. Punitive damages and equitable relief, including enjoining Defendant from further

              violations, pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and

          e. Any other relief that this Honorable Court deems appropriate.

                            COUNT II
    DEFENDANT EXPERIAN VIOLATED THE FAIR CREDIT REPORTING ACT

   33. Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29) of Plaintiff’s

      Complaint as the allegations in Count II of Plaintiff’s Complaint.


                                                  6
      Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 7 of 11




   34. Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Experian is liable to Plaintiff for

       engaging in the following conduct:

             a. Willfully or negligently failing to conduct a proper and reasonable reinvestigation
                concerning the inaccurate information after receiving notice of the dispute from
                Plaintiff, in violation of 15 U.S.C. §1681i(a);

             b. Willfully or negligently failing to provide all relevant information provided by
                Plaintiff regarding the dispute of the inaccurate information to the furnishing
                entities, in violation of 15 U.S.C. §1681i(a);

             c. Willfully or negligently failing to review and consider all relevant information
                submitted by Plaintiff concerning the dispute of the inaccurate information, in
                violation of 15 U.S.C. §1681i(a);

             d. Willfully or negligently failing to delete the inaccurate information from Plaintiff’s
                credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a); and

             e. Willfully or negligently failing to employ and follow reasonable procedures to
                assure maximum possible accuracy of Plaintiff’s credit report, information and file,
                in violation of 15 U.S.C. §1681e(b).

   35. The conduct of Experian was a direct and proximate cause, as well as a substantial factor,

       in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

       above and, as a result, Experian is liable to Plaintiff for the full amount of statutory, actual

       and punitive damages, along with the attorneys’ fees and the costs of litigation, as well as

       such further relief, as may be permitted by law.

       WHEREFORE, Plaintiff, MONETTE CHIAROLANZA, respectfully requests judgment

be entered against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for the

following:

             a. All actual compensatory damages suffered pursuant to the Fair Credit Reporting

                Act, 15 U.S.C. § 1681n(a);



                                                   7
   Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 8 of 11




       b. Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15

           U.S.C. § 1681n(a);

       c. Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting Act, 15

           U.S.C. § 1681n(a);

       d. Punitive damages and equitable relief, including enjoining Defendant from further

           violations, pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and

       e. Any other relief that this Honorable Court deems appropriate.

                        COUNT III
 DEFENDANT EQUIFAX VIOLATED THE FAIR CREDIT REPORTING ACT

36. Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29) of Plaintiff’s

   Complaint as the allegations in Count III of Plaintiff’s Complaint.

37. Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Equifax is liable to Plaintiff for

   engaging in the following conduct:

       a. Willfully or negligently failing to conduct a proper and reasonable reinvestigation
          concerning the inaccurate information after receiving notice of the dispute from
          Plaintiff, in violation of 15 U.S.C. §1681i(a);

       b. Willfully or negligently failing to provide all relevant information provided by
          Plaintiff regarding the dispute of the inaccurate information to the furnishing
          entities, in violation of 15 U.S.C. §1681i(a);

       c. Willfully or negligently failing to review and consider all relevant information
          submitted by Plaintiff concerning the dispute of the inaccurate information, in
          violation of 15 U.S.C. §1681i(a);

       d. Willfully or negligently failing to delete the inaccurate information from Plaintiff’s
          credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a); and

       e. Willfully or negligently failing to employ and follow reasonable procedures to
          assure maximum possible accuracy of Plaintiff’s credit report, information and file,
          in violation of 15 U.S.C. §1681e(b).


                                             8
      Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 9 of 11




   38. The conduct of Equifax was a direct and proximate cause, as well as a substantial factor,

      in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

      above and, as a result, Equifax is liable to Plaintiff for the full amount of statutory, actual

      and punitive damages, along with the attorneys’ fees and the costs of litigation, as well as

      such further relief, as may be permitted by law.

      WHEREFORE, Plaintiff, MONETTE CHIAROLANZA, respectfully requests judgment

be entered against Defendant, EQUIFAX INFORMATION SERVICES, LLC, for the following:

          a. All actual compensatory damages suffered pursuant to the Fair Credit Reporting

              Act, 15 U.S.C. § 1681n(a);

          b. Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

          c. Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

          d. Punitive damages and equitable relief, including enjoining Defendant from further

              violations, pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and

          e. Any other relief that this Honorable Court deems appropriate.

                          COUNT IV
 DEFENDANT CREDIT ONE BANK VIOLATED THE FAIR CREDIT REPORTING
                             ACT

   39. Plaintiff repeats and re-alleges paragraphs one (1) through twenty-nine (29) of Plaintiff’s

      Complaint as the allegations in Count IV of Plaintiff’s Complaint.

   40. Defendant Credit One Bank violated sections 1681n and 1681o of the FCRA by engaging

      in the following conduct, which violates 15 U.S.C. §1681s-2(b):


                                                 9
     Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 10 of 11




          a. Willfully and negligently failing to review all relevant information concerning
             Plaintiff’s account provided to Defendant;

          b. Willfully and negligently failing to report the inaccurate status of the inaccurate
             information to all credit reporting agencies;

          c. Willfully and negligently continuing to furnish and disseminate inaccurate and
             derogatory credit, account and other information concerning the Plaintiff to credit
             reporting agencies and other entities despite knowing that said information was
             inaccurate;

          d. Willfully and negligently failing to comply with the requirements imposed on
             furnishers of information pursuant to 15 U.S.C. § 1681s-2; and

          e. Willfully and negligently failing to establish and implement reasonable written
             policies and procedures regarding the accuracy and integrity of the information
             relating to consumers that it furnishes to a consumer reporting agency pursuant to
             Regulation V.12 C.F.R. § 1022.42(a).

   41. Credit One Bank’s conduct was a direct and proximate cause, as well as a substantial factor,

      in causing the injuries, damages and harm to Plaintiff that are outlined more fully above,

      and as a result, Credit One Bank is liable to compensate Plaintiff for the full amount of

      statutory, actual and punitive damages, along with attorneys’ fees and costs, as well as such

      other relief permitted by law.

      WHEREFORE, Plaintiff, MONETTE CHIAROLANZA, respectfully requests judgment

be entered against Defendant, CREDIT ONE BANK, N.A., for the following:

          a. All actual compensatory damages suffered pursuant to the Fair Credit Reporting

              Act, 15 U.S.C. § 1681n(a);

          b. Statutory damages of $1,000.00 pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

          c. Costs and reasonable attorneys’ fees pursuant to the Fair Credit Reporting Act, 15

              U.S.C. § 1681n(a);

                                                10
     Case 2:20-cv-02548-KHV-TJJ Document 1 Filed 11/04/20 Page 11 of 11




         d. Punitive damages and equitable relief, including enjoining Defendant from further

            violations, pursuant to Fair Credit Reporting Act, 15 U.S.C. § 1681n(a); and

         e. Any other relief that this Honorable Court deems appropriate.

                                  RESPECTFULLY SUBMITTED,


November 4, 2020                  By: /s/ Mark D. Molner, Esq.         ________
                                          Mark D. Molner, Esq. (SBN 24493)
                                          Molner Law Group, LLC
                                          300 E. 39th Street, Suite 1G
                                          Kansas City, MO 64111
                                          P: 816-281-8549
                                          F: 816-817-1473
                                          mark@molnerlaw.com




                                            11
